Exhibit 10.30 Execution Copy BINDING TERM SHEET FOR VIRTTU BIOLOGICS ACQUISITION A.Transaction: TNK Therapeutics, Inc. (“TNK”), a subsidiary of Sorrento Therapeutics, Inc. (“Sorrento”), will purchase 100% of the issued and outstanding equity of Virttu Biologics Limited, and all of its subsidiaries (the “Transaction”). In order to consummate the Transaction, TNK, Virttu and Sorrento will enter into definitive legal documentation, including without limitation, a definitive stock purchase agreement, incorporating the terms herein and such other terms reasonably acceptable to each of the Parties (the “Transaction Documents”). B.Parties: The parties (“Parties”) to the Transaction are as follows: •TNK •Sorrento •Virttu Biologics Limited (“Virttu”) C.Purchase Price: Subject to satisfaction of the Closing Conditions (set forth below), the purchase price (the “Purchase Price”) to be paid by TNK (and guaranteed by Sorrento) to the existing shareholders of Virttu (“Existing Shareholders”) pro rata based on each such Existing Shareholder’s interest in Virttu shall be: a) Shares of Sorrento common stock equal to $5,000,000 USD in value based on the closing stock price of Sorrento on the Closing Date, which shall be paid at Closing (the “Sorrento Purchase Shares”); and b) Shares of TNK capital stock equal to $20,000,000 USD in value based upon the valuation of TNK achieved in the next bona fide, arm’s-length third-party equity financing (as verified by two independent merchant bankers if arm’s length nature is reasonably disputed) in which TNK receives at least $50,000,000 USD in funding (“Financing Event”). Such TNK capital stock (the “TNK Purchase Shares”) shall (i) be in the same form (whether common stock or preferred stock) and have the same preferences and other rights as the capital stock issued to the third party in the Financing Event and (ii) shall be issued to the Existing Shareholders concurrently with the close of such Financing Event. Page 1 of 10 Confidential The Existing Shareholders shall be entitled to the same contractual rights (including any registration rights or other liquidity-related rights) with respect to any TNK capital stock received thereby hereunder as are granted to such third parties in the Financing Event.If the Financing Event does not occur within twelve (12) months of the Closing Date (“Financing Due Date”), in lieu of the TNK Purchase Shares, TNK will pay and Sorrento shall issue (via TNK) to the Existing Shareholders shares of Sorrento common stock equal to $20,000,000 USD in value based on the closing stock price of Sorrento on the Financing Due Date. TNK will not assume any options, warrants or other rights to acquire the capital stock of Virttu and no options, warrants or other rights to acquire TNK or Sorrento capital stock will be issued in consideration therefore.
